              Case 2:18-cr-00239-JAM Document 55 Filed 09/07/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-239-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   MARIO ALBERTO CABRERA,                             DATE: September 7, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17          This case was set for a status conference on September 7, 2021, and moved on the Court’s own

18 motion to September 21, 2021. By this stipulation, the parties request that the Court continue the status

19 conference to October 19, 2021, and to exclude time under Local Code T4 as well under the Court’s

20 General Orders, for the reasons set forth below.

21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

22 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

23 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

24 address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00239-JAM Document 55 Filed 09/07/21 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00239-JAM Document 55 Filed 09/07/21 Page 3 of 4


 1                                               STIPULATION
 2          1.      By this stipulation, the defendant now moves to continue the status conference to

 3 October 19, 2021, and to exclude time between September 7, 2021, and October 19, 2021, under Local

 4 Code T4, in addition to the exclusion of time the Court has already ordered in light of public health

 5 concerns under the Court’s General Orders.

 6          2.      The parties agree and stipulate, and request that the Court find the following:

 7                  a)     The government has represented that the discovery associated with this case

 8          includes law enforcement reports, photographs, as well as audio and video recordings. All of

 9          this discovery has been either produced directly to counsel or made available for inspection and

10          copying.

11                  b)     Counsel for defendant desires additional time to consult with her client, review

12          discovery, investigate evidence and potential defense strategies, and otherwise prepare for trial.

13                  c)     Counsel for defendant believes that failure to grant the above-requested

14          continuance would deny him/her the reasonable time necessary for effective preparation, taking

15          into account the exercise of due diligence.

16                  d)     The government does not object to the continuance.

17                  e)     Based on the above-stated findings, the ends of justice served by continuing the

18          case as requested outweigh the interest of the public and the defendant in a trial within the

19          original date prescribed by the Speedy Trial Act.

20                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21          et seq., within which trial must commence, the time period of September 7, 2021 to October 19,

22          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

23          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

24          of the Court’s finding that the ends of justice served by taking such action outweigh the best

25          interest of the public and the defendant in a speedy trial, and pursuant to the Court’s General

26          Orders, in light of the public safety concerns created by the COVID-19 pandemic.

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00239-JAM Document 55 Filed 09/07/21 Page 4 of 4


 1          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: September 3, 2021                                 PHILLIP A. TALBERT
                                                              Acting United States Attorney
 6
                                                              /s/ JAMES R. CONOLLY
 7                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 8
     Dated: September 3, 2021                                 /s/ KRESTA N. DALY
 9                                                            KRESTA N. DALY
                                                              Counsel for Defendant
10                                                            MARIO ALBERTO CABRERA
11

12                                          FINDINGS AND ORDER
13          IT IS SO FOUND AND ORDERED this 3rd day of September, 2021
14
                                                       /s/ John A. Mendez
15                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
